CIRILLO, Judge,
concurring and dissenting:
I respectfully dissent from the decision to remand for an evidentiary hearing, for in my view there is no arguable merit to appellant’s claims.
The majority first grants an evidentiary hearing to permit appellant to litigate counsel’s effectiveness in failing to preserve allocution rights. For the reasons stated in my opinion in support of affirmance in Commonwealth v. Brown, 342 Pa.Super. 249, 492 A.2d 745 (1985) (en banc), I believe that we should not reverse a trial court where a denial of allocution rights is claimed unless the appellant can demonstrate that he has something to say to the sentencing court that is likely to have a favorable impact on the sentence imposed. I continue to adhere to the statement of the law on this issue pronounced in Commonwealth v. Barton, 312 Pa.Super. 176, 182-83, 458 A.2d 571, 574-75 (1983):
A bare denial of the right to allocution, without evidence that appellant had something to say, will not require the vacation of an otherwise proper sentence. That which he wished to say, moreover, must be such as would likely have influenced the sentence imposed. To require a vacating of the sentence and a subsequent re-sentencing, appellant will have to show that the sentencing judge was either misinformed or uninformed regarding one or more relevant circumstances. The sentence need not be vacated in order to provide appellant an opportunity to speak if *217he has nothing significant to say. Commonwealth v. Rivera, 309 Pa.Super. 33, 39, 454 A.2d 1067, 1070 (1982).
The right to allocution is neither constitutional nor jurisdictional. The failure to ask a defendant if he has anything to say before sentence is imposed is not a fundamental defect inconsistent with rudimentary requirements of due process or an error inherently resulting in a miscarriage of justice. Hill v. United States, 368 U.S. 424, 428, 82 S.Ct. 468, 471, 7 L.Ed.2d 417, 421 (1962). Thus, as the Supreme Court held in Hill, collateral relief is not available when a petitioner shows merely a formal failure to comply with a rule requiring the court to invite a defendant to speak before sentence is imposed.
The right of allocution in Pennsylvania is also based upon procedural rule. See: Pa.R.Crim.P. 1405(a). A mere failure to comply formally with the mandate of Rule 1405(a), which requires the court to invite a defendant to speak, does not destroy the validity of an otherwise legal sentence and render it susceptible to collateral attack. Hill v. United States, supra.
Since our Supreme Court has repeatedly held that we are not to consider claims of ineffectiveness of counsel in the abstract, see Commonwealth v. Floyd, 506 Pa. 85, 484 A.2d 365 (1984); Commonwealth v. Anderson, 501 Pa. 275, 279, 461 A.2d 208 (1983); Commonwealth v. Pettus, 492 Pa. 558, 424 A.2d 1332 (1981), I believe we are precluded from addressing an allocution claim raised through the medium of ineffectiveness of counsel unless the claimant points us to those specific facts that show his claim to be substantial rather than an empty alegation. See also 42 Pa.C.S. § 9545(b) (PCHA petitioner must set forth facts in support of his request for relief). In the context of an allocution claim, the facts that are important for us to know are those delineated in Barton, i.e., the specific matters the defendant would have brought to the attention of the sentencing court if given the opportunity. To grant relief for a bare denial of allocution rights, without requiring the appellant to indicate that there was something significant, or indeed anything at all, that he wished to say at sentencing, is to *218exalt the form of a mere procedural rule over the substance of a final judgment of sentence. As I stated in my opinion in Brown,
From a practical standpoint [it is] pointless in the extreme to vacate appellant’s sentence so that the sentencing court could have the benefit of appellant’s as-yet undisclosed allocution____ [A]s a practical matter it is far more reasonable to follow those cases which require a petitioner to state to the PCHA and appellate courts what he would have said at sentencing. Ordinarily, a petitioner has had a considerable amount of time to think between sentencing and appeal. If even after that time he still cannot formulate for the reviewing court what of significance he wished to say at sentencing, it will undoubtedly be a futile, uneconomical, and wasteful judicial exercise, as well as a hollow gesture of relief for the appellant, to remand for resentencing so that he may address the sentencing court. This Court should not so exalt the abstract right to allocution that we lose sight of its procedural purpose in the criminal justice system—that is, to permit a realistic opportunity for the defendant to attempt personally to influence the deliberations of the sentencing judge. As important as the right to allocution is, it is not absolute, and may be waived or abandoned not only at the time of sentencing, but also thereafter if the defendant demonstrates that he really had nothing to say anyway. Appellant has now had ten years to think since he was sentenced. If there is still a serious question whether he actually had anything to say at sentencing, we are certainly not asking too much by demanding that he tell us what it was.
342 Pa.Super. at 274-75 n. 3, 492 A.2d at 758 n. 3 (opinion in support of affirmance).
Appellant Thomas has not had ten years to formulate his allocution presentation; however, it was nearly three years from the entry of the judgment of sentence against him until he filed his PCHA petition. After the passage of so much time, and the appointment of new counsel, Thomas’s failure to articulate even in broad and general terms what *219he wished to say at sentencing compels the conclusion that his allocution claim is empty of content and devoid of merit. The majority’s decision allowing further litigation of this issue under the rubric of ineffectiveness of counsel will itself turn out to be, in all likelihood, an empty gesture and a regrettable waste of judicial resources. As the Commonwealth argues in its brief, “There is simply no legitimate reason why the court should schedule an evidentiary hearing and have Appellant transported across the state only to find that Appellant did not, in fact, have anything—or anything significant—to say.” Unfortunately, my sympathy with the Commonwealth’s position in this case can only extend so far, for Brown decided the precise issue raised here adversely to the Commonwealth, and the Commonwealth then in effect abandoned its position by failing to petition for review in the Supreme Court of Pennsylvania. This relinquishment of the claim occurred despite the fact that the Commonwealth was represented in both cases by the Dauphin County District Attorney, and despite the importance which this Court obviously attached to the Brown case, as signified by our sua sponte order directing reargument and the sharp division which the case eventually produced among the members of the en banc Court hearing the appeal. In any event, the Brown decision precludes a finding in the Commonwealth’s favor in this appeal, and were I not writing in dissent I would consider myself bound to follow Brown. Incidentally, the majority’s disposition is not procedurally the same as what was done in Brown, which was to vacate the judgment of sentence directly and remand for sentencing, thus bypassing the evidentiary hearing on counsel’s effectiveness. Nevertheless, I expect that as a practical matter there can be no difference between remanding for resentencing and remanding for a hearing, when the ultimate issue remains the effect if any of appellant’s statements on the sentence he must suffer.
On the second ground on which the majority chooses to remand, I would find no merit to appellant’s claim that counsel was ineffective for not objecting to the introduction *220of a statement that appellant made to a police witness. Appellant’s statement to the police officer amounts to nothing more than an extra-judicial admission. An admission, in its most basic form, is a statement or act of a party to a lawsuit, offered against him at trial by a party-opponent. See generally McCormick’s Handbook of the Law of Evidence, §§ 262-275 (2nd ed. 1972); 4 Wigmore, Evidence §§ 1048-1087 (Chadbourn rev. 1972). Thus, “[ajdmissions of an accused in criminal cases are properly admitted into evidence and may be considered in connection with other facts and circumstances to prove guilt.” Commonwealth v. Meehan, 198 Pa.Super. 558, 565, 182 A.2d 212, 216 (1962), rev’d on other grounds, 409 Pa. 616, 187 A.2d 579 (1963). Merely because the statement contains some reference to a parole or probation detainer should not serve as a basis for removing it from this well-recognized exception to the hearsay rule. I would find appellant’s underlying contention to be without merit. “[Cjounsel cannot be found ineffective for failing to pursue a meritless argument.” Commonwealth v. Carter, 329 Pa.Super. 490, 500, 478 A.2d 1286, 1291 (1984).
In conclusion, I would affirm the order of the PCHA court.